FARLEY, Judge,
concurring:
I concur in the Court’s decision to affirm the BVA decision. However, I do not join in the majority’s refusal to consider or address the applicability of the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA). I agree that this Court is not *355required to specifically address the potential applicability of the VCAA in every case, particularly when the parties have not raised the issue. See Williams v. Principi, 15 Vet.App. 189 (2001). However, where, as here, the law and not the evidence is dispositive, the VCAA clearly can have no applicability. See Sabonis v. Brown, 6 Vet.App. 426 (1994); cf. Smith v. Gober, 14 Vet.App. 227, 231-32 (2000) (holding that VCAA did not affect the veteran’s claim for payment of interest on past-due benefits). In such cases, I believe it is appropriate for the Court to so state. See, e.g., Livesay v. Principi, 15 Vet.App. 165 (2001); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith, supra. Moreover, as our ease law develops in this area, it would be useful to the veterans bar to have precedential opinions providing guidance on this Court’s interpretation of the VCAA.